DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2019/0077156 discloses a method of manufacturing a liquid ejection head, which is capable of patterning a dry film while suppressing deformation of the dry film caused by a pressure.  The method of manufacturing a liquid ejection head includes: preparing a substrate including an ejection orifice member on a first surface; forming, on an ejection orifice surface of the ejection orifice member, a protection film having communicating holes for allowing ejection orifices to communicate to outside; closing an opening of a supply port on a second surface on a side opposite to the first surface of the substrate with a dry film; and patterning the dry film by irradiating the dry film with light under a state in which the protection film is formed on the ejection orifice surface. 11
 US 2017/0036447 discloses a structure such as a liquid ejecting head configured to cover an opening of a base with a covering member, which alleviates the generation of a warp on the structure or the base even if the covering member is hardened and shrunk.  The structure includes the base and the covering member attached onto the base.  A manufacturing method for the structure includes: a first step of attaching the covering member having flexibility onto the base in such a manner as to cover an opening of the hole formed at the base and a second step of hardening the covering member attached onto the base.  In the first step, the covering member is attached onto the base in a state in which a non-stuck portion of the covering member, covering the opening of the base, is slack.

US 2005/0270332 discloses methods of manufacturing a fluid ejection device which comprise, in one embodiment, forming filler structures on a substrate and laminating a dry film onto the substrate over the filler structures.  The dry film defines a barrier layer around the filler structures and an orifice layer above the filler structures.  The filler structures are removed to form voids within the barrier layer.
  US 3984244 discloses a channeled photosensitive element and a process and apparatus for laminating the same.  In particular, a substantially solid, photoresist-forming layer having grooves or channels therein is applied with pressure to a surface having raised areas, such as a printed circuit board without entrapping air bubbles. 
 
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
In a method of producing a structure having a through substrate having a first surface and a second surface opposite to the first surface, and having a through hole penetrating the through substrate from the first surface to the second surface, and a resin layer placed on the first surface of the through substrate, the method comprising: forming a protective member on the second surface of the through substrate;  forming a dry film resist layer having a resin layer and a support member in this order, on the first surface of the through substrate; and peeling the support member from the resin layer, the prior art does not teach or suggest an embodiment wherein the a protective member comprises an atmosphere communication layer having a structure communicating with the through hole by permeation from at least a part of a layer side surface part to the through hole, and a gas-impermeable protective layer in this order, whereby the support member is peeled from the resin layer in a state that the through hole of the through substrate is communicated with atmosphere by at least the atmosphere communication layer, in the peeling.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to John McPherson whose telephone number is (571)272-1386.  The examiner can normally be reached on Monday-Friday 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOHN A MCPHERSON/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        

JAM
6/22/21